PER CURIAM.
In this original mandamus proceeding relator seeks review of the propriety of sanctions imposed by respondent for abuse of discovery. We believe that the trial court should have the opportunity to reconsider the rulings of which relator complains in this proceeding in light of our opinions today in TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913 (Tex.1991). Accordingly, we deny this petition for mandamus as having been improvidently granted and vacate our order staying proceedings, without addressing the merits of the petition and without prejudice to relators again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its rulings.